PER CURIAM.
Sean Tatro appeals from an order requiring him to pay restitution to five separate burglary victims and argues that the state failed to introduce evidence of the amount of victim loss at the sentencing hearing. The record indicates that during sentencing the court advised the defendant of the amounts which it was going to impose for the five victims and Tatro’s counsel voiced no objection, in fact, counsel stated that the presentence investigation which listed the amounts of the victims’ losses was correct. Under these circumstances we find no error in the imposition of restitution costs.
Tatro also argues that the trial court erred in imposing prosecution costs and appellate costs. The state concedes the error *1130in the imposition of the costs of prosecution since the presentence investigation did not specify those amounts and the stipulation did not cover those costs. Thus, the $200 prosecution costs are stricken. Likewise, we find that the appellate costs were erroneously imposed. Anderson v. State, 632 So.2d 132 (Fla. 4th DCA 1994). We find no merit in Tatro’s other argument.
Accordingly, we affirm the order of restitution but strike the prosecution costs and anticipatory appellate costs.
GUNTHER, KLEIN and SHAHOOD, JJ., concur.